Case: 15-60093      Document: 00513111692         Page: 1    Date Filed: 07/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-60093                                  FILED
                                  Summary Calendar                            July 10, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
CATHY L. TOOLE,

                                                 Plaintiff - Appellant
v.

BARACK OBAMA, President; JOHN ROBERTS, Chief Judge; LOUIS
GUIROLA, JR., Judge; ROBERT H. WALKER, Magistrate Judge; HALIL
SULEYMAN OZERDEN, Judge; JUDGE MICHAEL T. PARKER, Magistrate
Judge; KEITH STARRETT, Judge; C. R. FISCHER; GEORGE OPFER;
LINDA A. HALLIDAY; RICHARD A. DALEY; SCOTT LEVINS; MELANIE
S. LANE; SUPREME COURT JUDGES (13-9004); DOCTOR UNKNOWN
SANDERS, Ms.; ROBERT MCDONALD,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:14-CV-415


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-60093      Document: 00513111692        Page: 2     Date Filed: 07/10/2015



                                     No. 15-60093
      Cathy L. Toole brings suit against numerous defendants, alleging that
the Department of Veterans Affairs failed to pay benefits to her and her
children. The district court dismissed the suit. We affirm.
      Ms. Toole’s late-husband, James L. Toole, served in the United States
Army in the 1950s and was discharged after he was struck in the left ear with
a rifle during training. After he died, Ms. Toole alleged that her husband’s
death was service-related. The Board of Veterans Appeals disagreed. Ms.
Toole appealed to the United States Court of Appeals for Veterans Claims,
which affirmed. 1 Ms. Toole appealed to the Federal Circuit, which dismissed
the appeal as it was required to do under 38 U.S.C. § 7292(d)(2) after finding
that Ms. Toole raised only factual challenges to the decision below. 2 Ms. Toole
subsequently filed six more lawsuits in different federal district courts
challenging the agency’s decision, all of which were dismissed. 3 This case is
the seventh. It is brought against President Obama, numerous federal judges,
and several administrative officers of the Department of Veterans Affairs.
      All claims against the President of the United States in his official
capacity were properly dismissed because he is absolutely immune from any
damages stemming from official acts. 4 All claims against the named federal
judges arise from actions taken in their judicial capacities, and it is long-settled
law that a judge is immune from liability from actions “taken in the judge’s
judicial capacity.” 5 Finally, this Court of Appeals lacks jurisdiction to review



      1  Toole v. Shinseki, No. 07-2675, 2009 WL 2612426 (Vet. App. Aug. 27, 2009).
      2  Toole v. Shinseki, 364 F. App’x 627, 629 (Fed. Cir. 2010).
       3 See Toole v. Weinstein, No. 06-CV-716 (S.D. Miss. 2006); Toole v. Peak, No. 08-CV-

1481 (S.D. Miss. 2008), aff’d, 361 F. App’x 621 (5th Cir. 2010); Toole v. Obama, No. 10-CV-
418 (S.D. Miss. 2010); Toole v. Obama, No. 11-CV-508 (S.D. Miss. 2011); Toole v. Obama, 12-
CV-363 (S.D. Miss. 2012); Toole v. Obama, No. 13-CV-1038 (D.D.C. 2013), aff’d, 542 F. App’x
1 (D.C. Cir. 2013), cert denied 134 S. Ct. 1948 (2014).
       4 Forrester v. White, 484 U.S. 219, 225 (1988).
       5 Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curium).

                                            2
    Case: 15-60093         Document: 00513111692        Page: 3     Date Filed: 07/10/2015



                                       No. 15-60093
the decisions of the Board of Veterans Appeals. 6 We affirm the dismissal of all
claims brought against Veterans Affairs employees.
      The district court dismissed the appeal as frivolous pursuant to 28 U.S.C.
§ 1915(e)(2). For the well-stated reasons of the court below, we agree. We
affirm the district court in all other respects.
      We DISMISS THIS APPEAL AS FRIVOLOUS and AFFIRM the
judgment of the district court.




      6   Zuspann v. Brown, 60 F.3d 1156, 1158 (5th Cir. 1995); see also 38 U.S.C. § 7292.
                                              3